DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Restriction Requirement mailed April 19, 2022, in the reply filed on June 17, 2022, is acknowledged.  The traversal is on the ground(s) that no serious burden exists.  This is not found persuasive because, as noted in the Restriction Requirement, the species recite mutually exclusive features, which mutually exclusive features require separate search strategies.
The requirement is still deemed proper and is therefore made FINAL.  Claims 3 and 4 are considered withdrawn, and Claims 1, 2, and 5–16 will be examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2001/0055082 to Kubo et al.
	Regarding Claim 1, Kubo discloses (e.g., Fig. 3 and its corresponding description, including Example 3 starting in paragraph [0242]) a liquid crystal device comprising: a reflection-type liquid crystal panel in which a first substrate 2 provided with a reflection layer (paragraphs [0094]–[0096]) and a second substrate 1 having light-transmissivity (e.g., Figs. 14 and 15 which illustrate light passing therethrough) face each other via a liquid crystal layer 5, a λ/4 phase difference plate 7 arranged in an optical path in which light incident from the second substrate side is reflected by the reflection layer and emitted from the second substrate side, and a phase difference compensation layer 11 provided integrally with the liquid crystal panel in the optical path (Fig. 3).
	Regarding Claim 2, Kubo discloses wherein in the optical path, an incident optical path to the second substrate and an emission optical path from the second substrate extend in a direction along a normal line to the second substrate (e.g., Figs. 14 and 15).
	Regarding Claim 5, Kubo discloses wherein the λ/4 phase difference plate is provided at the liquid crystal panel (Fig. 3).
	Regarding Claim 6, Kubo discloses wherein the λ/4 phase difference plate is provided at the second substrate (Fig. 3).
	Regarding Claim 9, Kubo discloses wherein the phase difference compensation layer is provided at the second substrate (Fig. 3).
	Regarding Claim 16, Kubo discloses an electronic apparatus (e.g., paragraph [0003]), comprising the liquid crystal device according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of U.S. Patent Application Publication No. 2010/0245689 to Masuda.
Regarding Claim 7, Kubo does not explicitly disclose a light-transmitting substrate bonded to an opposite side of the second substrate from the first substrate, wherein the λ/4 phase difference plate is provided at a surface of the light-transmitting substrate on an opposite side from the second substrate.
Masuda discloses a liquid crystal device, and teaches that the optical compensator may also include a compensator frame 64 (comparable to the claimed light-transmitting substrate) atop the liquid crystal panel 61 where the compensator 62 is on a surface farther from the liquid crystal panel 61, where the configuration reduces unwanted light components from interfering with the image projection (e.g., Figs. 1–3 and paragraphs [0039]–[0042]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Kubo to include a light-transmitting substrate bonded to an opposite side of the second substrate from the first substrate, wherein the λ/4 phase difference plate is provided at a surface of the light-transmitting substrate on an opposite side from the second substrate, as suggested by Masuda, in order to reduce unwanted light components from interfering with the image projection.
Regarding Claim 8, the combination of Kubo and Masuda would have rendered obvious a light-transmitting substrate (64 of Masuda) arranged facing the second substrate in the optical path, wherein the λ/4 phase difference plate is provided at the light-transmitting substrate (Figs. 1–3 of Masuda).
Regarding Claim 11, the combination of Kubo and Masuda would have rendered obvious wherein the liquid crystal panel includes a light-transmitting substrate (64 of Masuda) bonded to an opposite side of the second substrate from the first substrate, and the phase difference compensation layer is provided at a surface of the light-transmitting substrate opposite from the second substrate (Figs. 1–3 of Masuda).
Regarding Claim 12, the combination of Kubo and Masuda would have rendered obvious wherein the liquid crystal panel includes a light-transmitting substrate (64 of Masuda) bonded to an opposite side of the second substrate from the first substrate, and the phase difference compensation layer is provided between the light-transmitting substrate and the second substrate (Figs. 1–3 of Masuda).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo.
Regarding Claim 10, Kubo discloses wherein the second substrate includes a substrate body 2 having light-transmissivity, and a light-transmitting electrode 4 provided at a surface of the substrate body on the liquid crystal layer side.
Kubo does not explicitly disclose that the phase difference compensation layer is provided between the substrate body and the light-transmitting electrode.
However, this difference amounts to the reversal or rearrangement of the location of the phase difference compensation layer, which would have been an obvious design choice, not materially affecting operation of the optical device (e.g., MPEP § 2144.04(VI)).

Claims 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of U.S. Patent Application Publication No. 2010/0231835 to Nakagawa et al.
Regarding Claim 13, Kubo appears silent regarding the specific materials of the phase plate and layer, and thus does not explicitly disclose wherein the λ/4 phase difference plate and the phase difference compensation layer are both made of an inorganic material.
Nakagawa discloses a liquid crystal device, and teaches that phase plates or layers may be formed of inorganic materials as a known configuration (e.g., paragraphs [0009]–[0010]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Kubo such that the λ/4 phase difference plate and the phase difference compensation layer are both made of an inorganic material, as suggested by Nakagawa, as a suitable and known configuration, e.g., MPEP § 2144.07.
Regarding Claim 14, the combination of Kubo and Nakagawa would have rendered obvious wherein the phase difference compensation layer is at least one of a C plate and an O plate (e.g., paragraphs [0009]–[0011] of Nakagawa).
Regarding Claim 15, the combination of Kubo and Nakagawa would have rendered obvious wherein in the phase difference compensation layer, the C plate and the O plate are stacked (where the exact configuration as stacked is not explicitly taught, however selecting appropriate phase compensation plates, such as C and O, and stacking them appropriately, where it is well understood the additive retarding properties of the phase plates, would have been obvious as a matter of design choice based on specific design needs and parameters and within the level of skill of the ordinary artisan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871